              Case 8:19-bk-08702-MGW            Doc 27      Filed 01/24/20         Page 1 of 3




                                          ORDERED.
 Dated: January 24, 2020




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


In re:                                                            Case No: 8:19-bk-08702-MGW
                                                                  Chapter 7
Karen J Garcia

      Debtor(s)
______________________________________/

ORDER (I) AUTHORIZING THE TRUSTEE TO RETAIN BK GLOBAL REAL ESTATE SERVICES
    AND AUCTION.COM TO MARKET AND CONDUCT ONLINE SALES PURSUANT TO
  11 U.S.C. §§ 327 AND 328 AND (II) AUTHORIZING THE TRUSTEE TO RETAIN CHARLES
 RUTENBERG REALTY INC AS LISTING AGENT PURSUANT TO 11 U.S.C. §§ 327 AND 328

         THIS CAUSE came before the Court upon the Notice and Application of Richard Dauval, the

Trustee in the above-captioned case (“Trustee”), to (I) Retain BK Global Real Estate Services (“BKGRES”)

and Auction.com (“ADC”) pursuant to 11 U.S.C. § § 327 and 328 and (II) Retain Roxana Argueta of

Charles Rutenberg Realty Inc as Trustee’s Listing Agent pursuant to 11 U.S.C. § § 327 and 328

(“Application”) (Dkt. No. 25). The Court, having reviewed and considered the Notice, Application, and

Affidavits of Disinterestedness, and having found good and sufficient cause appearing therefor and the

same to be in the best interest of Debtors and the creditors, hereby FINDS that:

         A.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157(b)(2).

         B.      Venue of this Chapter 7 case and the Application is proper pursuant to 28 U.S.C. §§ 1408

and 1409.

         C.      Notice of the Application was sufficient under the circumstances.
            Case 8:19-bk-08702-MGW              Doc 27      Filed 01/24/20      Page 2 of 3



    D. Based upon the foregoing findings of fact, it is hereby ORDERED that:

                1.       The Application is hereby APPROVED.

                2.       Defined terms not otherwise defined herein have the meanings given to them in

the Application and the Affidavits.

                3.       The Trustee is authorized to retain BKGRES and ADC to market and conduct an

Online Sale of the Property in the Debtor’s Chapter 7 case pursuant to Sections 327 and 328(a) of the

Bankruptcy Code, and Bankruptcy Rules 2014 and 2016, in accordance with the terms and conditions set

forth in the Application and this Order.

                4.       BKGRES and ADC is each a disinterested person within the meaning of

Bankruptcy Code Section 101(14).

                5.       BKGRES and ADC shall be compensated in accordance with the Application and

such compensation shall not hereafter be subject to challenge except under the standard of review set forth

in Section 328(a) of the Bankruptcy Code.

                6.       BKGRES and ADC are granted a waiver of all monthly, interim, and final fee

application requirements otherwise applicable in this Chapter 7 case and BKGRES shall be authorized to

receive and retain the Agent’s Commission at the successful closing of the sale of the Property to a third

party without necessity of further order of the Court and ADC shall be authorized to receive and retain the

Buyer’s Premium at the successful closing of the sale of the Property to a third party without necessity of

further order of the Court. The estate shall, in no circumstance, be obligated to directly compensate

BKGRES or ADC.

                7.       The Trustee is authorized to retain the Listing Agent to facilitate open houses,

showings, and communications with potential purchasers of the Property in the Debtor’s Chapter 7 case

pursuant to Sections 327 and 328(a) of the Bankruptcy Code, and Bankruptcy Rules 2014 and 2016, in

accordance with the terms and conditions set forth in the Listing Agreement and this Order.

                8.       The Listing Agent is a disinterested person within the meaning of Bankruptcy

Code Section 101(14).
            Case 8:19-bk-08702-MGW                Doc 27     Filed 01/24/20       Page 3 of 3



                 9.      The Listing Agent shall be compensated in accordance with the Listing Agreement

and such compensation shall not hereafter be subject to challenge except under the standard of review set

forth in Section 328(a) of the Bankruptcy Code.

                 10.     The Listing Agent is granted a waiver of all monthly, interim, and final fee

application requirements otherwise applicable in this Chapter 7 case and shall be authorized to receive and

retain the Commission at the successful closing of the sale of the Property to a third party without necessity

of further order of the Court. The estate shall, in no circumstance, be obligated to directly compensate the

Listing Agent.

                 11.     Notice of the Application was adequate and proper.

                 12.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

Richard M. Dauval, Esq., is directed to serve a copy of this order on interested parties who do not receive
service by CM/ECF and file a proof of service within three days of entry of the order.
